Citation Nr: 9931306	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-13 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chondromalacia and 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973 and from June 1977 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied entitlement to service 
connection for chondromalacia and arthritis of the left knee.

The Board notes further, that although in the veteran's 
February 1998 notice of disagreement, he also expressed 
disagreement with the RO denial of service connection for 
hypertension and that issue was included in the May 1998 
statement of the case, the veteran clearly indicated in his 
July 1998 substantive appeal that he was only appealing the 
issue of entitlement to service connection for chondromalacia 
and arthritis of the left knee.


REMAND

The veteran contends that he currently has a left knee 
disability which is related to his period of active military 
service.  He contends that he is entitled to service 
connection because he was diagnosed as having chondromalacia 
in service and that he continued to experience left knee 
symptomatology diagnosed as arthritis within one year 
following separation from service.  

The record indicates that the RO considered the veteran's 
service medical records, private medical records, and the 
report of an April 1998 VA examination.  In this regard, 
service medical records show treatment on one occasion for 
problems associated with the veteran's left knee in October 
1980.  While the diagnosis at that time was chondromalacia, 
on examination there was no left knee fluid, swelling or 
crepitance.  These records include no evidence that the 
veteran sought or received treatment for a left knee disorder 
from October 1980 until the time of his separation from 
service more than 15 years later despite numerous physical 
examinations, some of which specifically included the left 
knee.  Further, post-service private medical records are not 
specific as to a current left knee disorder.  These records 
include a June 1996 reference to "arthritis" of unspecified 
joint(s).  A February 1997 record refers to arthritis of an 
unspecified knee with what appears to be a separate notation 
regarding three knee surgeries (the record indicates that the 
veteran has undergone several right knee surgeries and has 
established service connection for a right knee disorder), 
and a May 1997 notation includes an impression of 
degenerative arthritis without specifying a joint or area of 
the body.  Moreover, in April 1998 the veteran underwent a VA 
examination following which the examiner found "very little 
objective findings" to support a diagnosis other than for a 
"history of left knee arthritis" and mild functional loss 
due to pain or weakness.  There is no diagnosis of 
chondromalacia.

In the veteran's July 1998 substantive appeal, the veteran 
contended that his private physician did diagnosis arthritis 
of the left knee although as noted above, the records 
submitted do not necessarily demonstrate this.  He also 
alleged that although his physician did not have the x-rays 
to confirm this, the VA did diagnose arthritis of the left 
knee by x-ray.  The Board notes that the only VA medical 
evidence of record is the April 1998 examination report.  It 
is not clear from the record whether the veteran's reference 
to a diagnosis of arthritis of the left knee by VA is a 
reference to the April 1998 report which does not include a 
x-ray report or to some other VA medical records which have 
not been obtained.  

The recent x-ray report to which the veteran referred in his 
substantive appeal is not currently in the file.  Since such 
reports generated by the VA are considered to be 
constructively of record, they must be obtained and 
associated with the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992). 

To ensure that the Board's decision is based on all of the 
relevant evidence of record, the case is REMANDED to the RO 
for the following development:

1.  The RO should request that the 
appellant identify any VA medical 
facility at which he was treated for his 
left knee disability since his separation 
from service in 1996.  The RO should 
obtain all pertinent VA treatment records 
pertaining to treatment of the veteran's 
left knee, including the x-ray report 
referred to by the veteran in his July 
1998 substantive appeal.

2.  The RO should then readjudicate the 
claim for service connection for a left 
knee disability.  If the benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of 
this case. The veteran need take no action until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

